                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-00723-KLM

SHARON SHAW,

       Plaintiff,

v.

SHELTER MUTUAL INSURANCE COMPANY, d/b/a Shelter Insurance Companies,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiff’s Motion for Partial Summary

Judgment [#32]1 (the “Motion”). Defendant filed a Response [#33] in opposition to the

Motion, and Plaintiff filed a Reply [#40]. The Court has reviewed the Motion, Response,

Reply, the exhibits attached thereto, the entire case file, and the applicable law, and is

sufficiently advised in the premises. For the reasons set forth below, the Motion [#32] is

DENIED as moot in part and DENIED in part.2

                                         I. Background3

       1
         “[#32]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court's case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2
          Pursuant to 28 U.S.C. § 636(c) and D.C.COLO.LCivR 72.2(d), the parties in this civil
action consented to have the undersigned conduct all proceedings. See [#11, #13].
       3
             The Court must construe the evidence in the light most favorable to Defendant, as the
nonmovant. See Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184, 1186 (10th Cir. 2015) (“We .
. . recit[e] all summary-judgment evidence in the light most favorable to . . . the nonmovant.”). The
facts in this case are largely disputed. Thus, the Court provides only a brief summary of the

                                                -1-
       Plaintiff Sharon Shaw (“Plaintiff”) was involved in an automobile/pedestrian collision

on Abbey Road in Southern Pueblo County, Colorado. Final Pretrial Order [#36] § 4(a).

Defendant Shelter Mutual Insurance Company (“Defendant”) is Plaintiff’s insurer, with an

underinsured motorist limit of $250,000. Id. § 4(b). At approximately 9:45 p.m. on October

9, 2015, Plaintiff was driving north on Abbey Road, which is a two-lane road with a single

lane for northbound traffic and a single lane for southbound traffic. Id. § 4(c). Plaintiff

stopped and exited her vehicle from the driver’s side door and was struck by a southbound

vehicle driven by Lee Morey (“Morey”). Id. § 4(d). At the time of the collision, it was dark

and there were no street lights in the area. Id. Plaintiff suffered injuries, and was paid the

limits of Mr. Morey’s liability policies through GEICO and Travelers Insurance Company,

for a total of $275,000. Id. § 4(j). Plaintiff filed an underinsured motorist claim, which

Defendant ultimately denied. Id. § 4(g).

       In her Complaint, Plaintiff asserts that Defendant is liable for the damages Mr. Morey

negligently caused to her up to the $250,000 underinsurance coverage limit. Compl. [#3]

¶ 44. Plaintiff asserts the following three claims against Defendant: (1) “Underinsured

Motorist/Declaratory Judgment”; (2) a breach of contract claim for denying underinsured

motorist benefits; and (3) a statutory unreasonable delay and denial of Plaintiff’s claim for

underinsured motorist benefits. Id. at 9-10. The parties stipulate that the nature and extent

of Plaintiff’s injuries, damages, and losses are such that if the jury determines that Mr.

Morey is more than 50% at fault for the accident, then Plaintiff is entitled to the full

$250,000 of Defendant’s insurance policy limits. Final Pretrial Order [#36] § 4(e).


background of the case, as provided by the parties in the “Stipulations” section of the Final Pretrial
Order [#36].

                                                 -2-
       Turning to the instant Motion, Plaintiff first moves for entry of summary judgment in

her favor on six of the affirmative defenses raised by Defendant in its Answer [#32-4].

Motion [#32] at 6-11. In its Response, Defendant concedes to withdraw the six affirmative

defenses, see [#33] at 2, and subsequently did so within the Final Pretrial Order entered

by the Court on June 18, 2018, see [#36] at 4.4 Therefore, to the extent that Plaintiff seeks

summary judgment on those affirmative defenses, the Motion is DENIED as moot.

       Plaintiff next seeks a ruling from the Court that, as a matter of law, the underinsured

motorist, Mr. Morey, was negligent and the sole cause of the October 9, 2015 collision.

Motion [#32] at 12-14. Defendant objects to such a finding and argues that “[w]hether or

not Mr. Morey was at fault for this accident and to what extent any such negligence caused

the accident is a question for the jury.” Response [#33] at 17.

                                       II. Legal Standards

A.     Motion for Summary Judgment

       The purpose of a motion for summary judgment pursuant to Fed. R. Civ. P. 56 is to

assess whether trial is necessary. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Pursuant to Fed. R. Civ. P. 56(a), summary judgment should be entered if the pleadings,

the discovery, any affidavits, and disclosures on file show “that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.” An



       4
           Specifically, Plaintiff seeks summary judgment on the following affirmative defenses to
which Defendant has voluntarily withdrawn: (1) Defendant’s first affirmative defense (failure to state
a claim); (2) Defendant’s second affirmative defense (collateral source rule); (3) Defendant’s third
affirmative defense (mitigation of damages); (4) Defendant’s fourth affirmative defense (real party
in interest); (5) Defendant’s sixth affirmative defense (third party negligence); and (6) Defendant’s
seventh affirmative defense (collateral source rule). See Answer [#32-4] at 4-5; Response [#33]
at 2; Final Pretrial Order [#36] at 4.

                                                 -3-
issue is genuine if the evidence is such that a reasonable jury could resolve the issue in

favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A fact is material if it might affect the outcome of the case under the governing substantive

law. Id.

       The burden is on the movant to show the absence of a genuine issue of material

fact. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670-71 (10th Cir. 1998) (citing Celotex,

477 U.S. at 323). When the movant does not bear the ultimate burden of persuasion at

trial, the “movant may make its prima facie demonstration [of the absence of a genuine

issue of material fact] simply by pointing out to the [C]ourt a lack of evidence for the

nonmovant on an essential element of the nonmovant’s claim.” Id. at 671. If the movant

carries the initial burden of making a prima facie showing of a lack of evidence, the burden

shifts to the nonmovant to put forth sufficient evidence for each essential element of his

claim such that a reasonable jury could find in his favor. See Anderson, 477 U.S. at 248;

Simms v. Okla. ex rel. Dep’t of Mental Health & Substance Abuse Servs., 165 F.3d 1321,

1326 (10th Cir. 1999), abrogation recognized by Dewitt v. Sw. Bell Tel. Co., 845 F.3d 1299,

1308 (10th Cir. 2017). The nonmovant must go beyond the allegations and denials of his

pleadings and provide admissible evidence, which the Court views in the light most

favorable to him. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Panis v. Mission

Hills Bank, N.A., 60 F.3d 1486, 1490 (10th Cir. 1995) (citing Celotex, 477 U.S. at 324).

Conclusory statements based merely on conjecture, speculation, or subjective belief are

not competent summary judgment evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869,

875 (10th Cir. 2004).     The nonmoving party’s evidence must be more than “mere

reargument of [its] case or a denial of an opponent’s allegation” or it will be disregarded.

                                             -4-
See 10B Charles Alan Wright, et. al., Federal Practice and Procedure § 2738 at 356 (3d

ed. 1998).

B.     Choice of Law

       As the Court previously stated, the parties appear to agree that Colorado law

governs this case because the Policy is a Colorado policy issued to a Colorado driver, and

the accident at issue occurred in Colorado. See Order [#35] at 4. Moreover, with respect

to the present Motion, both parties cite Colorado law throughout their briefing. See

generally Motion [#32]; Response [#33]; Reply [#40]. Accordingly, the Court applies federal

procedural law and Colorado substantive law. See Klaxon Co. v. Stentor Elec. Mfg. Co.,

313 U.S. 487, 496 (1941) (applying choice of law rules of the forum state in a diversity

case); Essex Ins. Co. v. Vincent, 52 F.3d 894, 896 (10th Cir. 1995). “When the federal

courts are called upon to interpret state law, the federal court must look to the rulings of the

highest state court, and, if no such rulings exist, must endeavor to predict how that high

court would rule.” Johnson v. Riddle, 305 F.3d 1107, 1118 (10th Cir. 2002).

                                         III. Analysis

       To narrow the remaining issues in this case, Plaintiff argues that the Court should

make the following findings as a matter of law: (1) that the sole cause of the collision and

Plaintiff’s injuries was the negligence of Mr. Morey, and (2) that Mr. Morey was negligent.

Motion [#32] at 12-14. While stated separately, both legal conclusions appear to overlap

and, according to Plaintiff, turn on the same material facts which Plaintiff characterizes as

undisputed. See id. Accordingly, the Court analyzes both findings together and addresses

the facts as argued by Plaintiff only to the extent necessary to examine whether any

genuine issues of material fact exist.

                                              -5-
       As relevant to this case, Colorado’s uninsured/underinsured motorist (“UM/UIM”)

benefits statute provides:

       No automobile liability or motor vehicle liability policy insuring against loss
       resulting from liability imposed by law for bodily injury or death suffered by
       any person arising out of the ownership, maintenance, or use of a motor
       vehicle shall be delivered or issued for delivery in this state with respect to
       any motor vehicle licensed for highway use in this state unless coverage is
       provided therein or supplemental thereto, in limits for bodily injury or death
       set forth in section 42-7-103(2), C.R.S., under provisions approved by the
       commissioner, for the protection of persons insured thereunder who are
       legally entitled to recover damages from owners or operators of uninsured
       motor vehicles because of bodily injury….

Colo. Rev. Stat. § 10-4-609(a)(1) (emphasis added). The statute further provides that

“[u]ninsured motorist coverage shall include coverage for damage for bodily injury or death

that an insured is legally entitled to collect from the owner or driver of an underinsured

motor vehicle.” Id. § 10-4-609(a)(4) (emphasis added).

       Courts have interpreted these provisions to require that insurers “pay to the insured,

up to the limit of the policy, whatever losses the insured proves he or she is ‘legally entitled

to recover’ from the uninsured [or underinsured] motorist.” Thompson v. State Farm Mut.

Auto. Ins. Co., 341 F. Supp. 3d 1261, 1266 (D. Colo. 2018) (quoting Briggs v. Am. Family

Mutual Ins. Co., 833 P.2d 859, 861 (Colo. App. 1992)). “Thus, to trigger an insurer’s duty

to pay UM/UIM benefits under § 10-4-609, an insured has the burden of proving: ‘(1) that

the [under]insured motorist was negligent; and (2) the extent of [the] damages.’” Id.

(quoting Martin v. Am. Family Mutual Ins. Co., No. 11-cv-03095-WYD-MEH, 2012 WL

1672921, at *2 (D. Colo. May 14, 2012)). Here, the parties stipulate that “Defendant is not

and shall not contest the extent or severity of Plaintiff’s injuries nor their value.” Final

Pretrial Order [#36] § 4(f).


                                              -6-
       Pursuant to Colorado law, a claim for negligence requires a showing of four

elements: (1) the existence of a legal duty; (2) breach of that legal duty; (3) causation; and

(4) damages. Westin Operator, LLC v. Groh, 347 P.3d 606, 612 (Colo. 2015). Causation

has two aspects: actual cause and proximate or legal cause. See Moore v. W. Forge

Corp., 192 P.3d 427, 436 (Colo. App. 2007). Actual cause asks whether the defendant’s

negligence was the but-for cause of the plaintiff’s harm, see Reigel v. SavaSeniorCare

L.L.C., 292 P.3d 977, 987 (Colo. App. 2011), whereas proximate cause asks whether “it

is foreseeable that the defendant’s negligence will result in injuries to others.” Build It and

They Will Drink, Inc. v. Strauch, 253 P.3d 302, 306 (Colo. 2011). “[F]oreseeability is the

touchstone of proximate cause.” Westin Operator, LLC, 347 P.3d at 614 n.5. Thus, a

defendant’s wrongful conduct is not the proximate cause of a plaintiff's injuries “if, in order

to bring about such injuries, it was necessary that the conduct combine or join with an

intervening cause which also contributed to cause the injuries, but which intervening cause

would not have been reasonably foreseen by a reasonably careful person under the

circumstances.” Moore, 192 P.3d at 436. Relatedly, determining whether a plaintiff is

“legally entitled to recover” from a third-party pursuant to Colorado’s UM/UIM statute also

implicates Colorado’s statute on comparative negligence, C.R.S. § 13-21-111, which may

“preclude [a plaintiff’s] recovery from an otherwise negligent defendant if the plaintiff’s

negligence was equal to or greater than the defendant’s negligence.” Walker v. Am.

Standard Ins. Co. of Wisconsin, No. 11-cv-00927-LTB, 2011 WL 3876901, at *3 (D. Colo.

Sept. 2, 2011) (citing C.R.S. § 13-21-111(1)).

       Significantly, “[i]t is only in the clearest of cases that the issue of negligence may

properly be disposed of on summary judgment.” Westin Operator, LLC, 347 P.3d at 617

                                              -7-
(quoting Brown v. Martin Marietta Corp., 690 P.2d 889, 891 (Colo. App. 1984)). Moreover,

whether an intervening cause was reasonably foreseeable is ordinarily a question of fact

for the jury. Id. at 614 n.5. Thus, “[w]hether proximate cause exists is a question for the

jury, and ‘only in the clearest of cases, where reasonable minds can draw but one inference

from the evidence, does the question become one of law to be determined by the court.’”

Bryant v. State of Colorado, No. 16-cv-01638-NYW, 2018 WL 273027, at *8 (D. Colo. Jan.

3, 2018) (quoting Lyons v. Nasby, 770 P.2d 1250, 1254 (Colo. 1989) superseded by

statute, C.R.S. § 12-47-801 (2014)). “Though it has been so oft-repeated that it is almost

trite, it is still nevertheless the general rule that it is only in the clearest cases where the

facts are not only undisputed but it is also evident that all reasonable men can draw but one

inference from them, that the issues of negligence, [comparative] negligence and proximate

causation become matters of law.” Commercial Carriers, Inc. v. Driscoll Truck Lines, Inc.,

408 P.2d 445, 447 (Colo. 1965). With this in mind, the Court addresses Plaintiff’s Motion

[#32].

         Plaintiff’s argument, that Mr. Morey was negligent and that his negligence was the

sole cause of the October 9, 2015 collision, is premised on the excessive speed Mr. Morey

was allegedly traveling prior to the collision. See Motion [#32] at 12-14. According to

Plaintiff, it is undisputed that Mr. Morey was traveling at a speed of 47 miles per hour

(“MPH”), more than twice the posted speed limit of 20 MPH moments prior to the collision.

Id. at 12-13.

         In support of this assertion, Plaintiff first relies on her December 10, 2017 Crash

Reconstruction Report (“Plaintiff’s Reconstruction Report”) which states, in part, that Mr.

Morey was traveling between 44 and 47 MPH, more than twice the posted regulatory speed

                                              -8-
limit of 20 MPH, and that he could have stopped prior to the collision had he been traveling

at the 20 MPH speed limit. [#32-2] at 72. Second, Plaintiff cites an excerpt from

Defendant’s December 14, 2017 Reconstruction Report which states that Mr. Morey’s

speed was in excess of the 20 MPH speed limit “just prior to [the] collision site” and that,

“[i]f Mr. Morey was traveling at 20 [MPH] and began braking at the same point he did, he

would have stopped prior to impacting [Plaintiff] even though he never saw her until

impact.” [#32-9] at 2. Finally, Plaintiff relies on Mr. Morey’s December 12, 2017 deposition

during which he testified that, if he had been traveling 20 MPH when he applied his brakes,

he would have been able to stop his vehicle prior to the collision. Depo. of Lee Morey

[#32-3] (the “Morey Depo.”) at 68:3-6; 82:19-25; 83:1-9.

       Based on the foregoing, Plaintiff argues that “there is no factual dispute and it is

clear that [Mr.] Morey’s excessive speed was a cause of this collision.” Motion [#32] at 12.

Plaintiff further contends that “the only way that this collision could have occurred was [Mr.]

Morey’s excessive speed” and that Mr. Morey “could not exceed the posted speed limit by

27 miles per hour and be anything other than negligent.” Id. at 12, 13; see also id. at 12

(arguing that “but for the excessive speed of [Mr.] Morey, no impact would have ever

occurred” and that “[t]he 27 [MPH] of speed above the posted speed limit was the only

reason [Mr.] Morey could not stop before striking [Plaintiff]”); id. at 13 (“Speeding at a rate

of more than twice the posted speed limit cannot be reasonable or prudent and is a

violation of C.R.S. § 42-4-1101. [Mr. Morey] could not exceed the posted speed limit by

27 [MPH] and be anything other than negligent.”).

       While Plaintiff presents evidence suggesting that Mr. Morey was driving 47 MPH

moments before the collision, it is clear from the record that Mr. Morey’s actual speed

                                              -9-
remains in dispute. Indeed, in denying Defendant’s Motion for Summary Judgment [#28],

the Court noted that “the facts of the accident in question are hotly contested” and that “the

parties’ understanding of both the posted speed limit and the speed at which Mr. Morey

was driving have varied greatly throughout this case.” Order [#35] at 6, 10.

       For instance, although Plaintiff’s Reconstruction Report states that Mr. Morey was

traveling between 44 and 47 MPH, Mr. Morey testified that he was driving 30 MPH before

cresting the hill prior to the accident and the moment before he applied his brakes when

seeing that Plaintiff’s car door was open. Morey Depo. [#33-4] at 31:18-32:20; 40:6-9. This

testimony is consistent with the Colorado State Patrol (“CSP”) Traffic Accident Report

[#33-5] on which Mr. Morey wrote that he was driving 30 MPH at the time of the accident.

CSP Report [#33-5] at 5. Furthermore, Thomas Dietrich (“Dietrich”), a CSP state trooper

who responded to the scene of the accident, testified that he believed that Mr. Morey was

traveling between 30 and 35 MPH and that his speed was reasonable under the

circumstances. Depo. of Thomas Dietrich [#33-10] (the “Dietrich Depo.”) at 125:21-126:9.

While Plaintiff’s Reconstruction Report [#32-2] challenges Trooper Dietrich’s speed

calculation, this merely demonstrates that Mr. Morey’s actual speed remains a disputed

question of fact which should properly be left for the jury.           Pl.’s Dec. 10, 2017

Reconstruction Report [#32-2] at 28; see Churchman v. Barlau, 539 P.2d 140, 141 (Colo.

App. 1975) (Drivers must “observe a duty of reasonable care, and ‘what is reasonable care

under such circumstances is ordinarily a question of fact for the jury.’” (quoting Rine v.

Isham, 382 P.2d 535, 537 (Colo. 1963)).

       Moreover, as Defendant correctly observes, Plaintiff fails to even address the role

her own actions potentially played in the cause of the accident. Response [#33] at 5; see

                                            -10-
generally Motion [#32]. Indeed, Plaintiff does not even state the law regarding actual and

proximate cause in her Motion [#32]. In her Reply, Plaintiff conclusorily states that Mr.

Morey’s excessive speed is “the only cause or in the alternative, is the predominant factor

of the impact” and that “[P]laintiff’s conduct is comparatively inconsequential.” [#40] at 5.

       However, it is undisputed that Plaintiff stopped and exited her vehicle from the

driver’s side door before being struck by Mr. Morey. Final Pretrial Order [#36] § 4(d); see

also CSP Report [#33-5] at 2-3 (showing that Plaintiff opened her car door into the

oncoming lane of traffic, stepped out, and was hit by Mr. Morey’s vehicle); Pl. Depo. [#33-3]

at 88:6-89:8; 128:6-11(testifying that she thought she was next to her vehicle, yet admitting

that she was told the damage to Mr. Morey’s car was on his passenger side). Plaintiff

testified that she stopped her vehicle in her lane of traffic. Pl. Depo. [#33-3] at 72:8-76:2.

Plaintiff further testified that she did not think that her emergency flashers were on and that

she was not sure whether her high beam lights had been turned off. Id. at 126:1-8;

93:7-10; 125:23-25. According to the Pueblo County Sheriff’s Office’s (“PCSO”) incident

report, Plaintiff’s vehicle was “parked on the center line of the frontage road way” when

CSP troopers arrived at the scene of the accident. PCSO Report [#33-6] at 3. The CSP

Report [#33-5] lists “Pedestrian violation” as the “Causal Factor” of the accident and the

PCSO Report [#33-6] states that “[t]he accident was a result of a female getting out of her

vehicle during an argument with her son about how he was acting at the football game in

Rye.” Trooper Dietrich further testified that Plaintiff was the “proximate cause, the most

responsible for the incident.” Dietrich Depo. [#33-10] at 95:12-96:3. In light of this

testimony and the other evidence Defendant presents with respect to Plaintiff’s comparative

negligence, the Court finds that a fair-minded jury could find that Mr. Morey was not the

                                             -11-
sole cause of the subject accident. See Hesse v. McClintic, 176 P.3d 759, 764 (Colo.

2008) (“In a comparative negligence case, ‘[t]he relative degrees of fault are to be

determined by a trier of fact except in the clearest of cases where the facts are undisputed

and reasonable minds can draw but one inference.’” (quoting Gordon v. Benson, 925 P.2d

775, 777 (Colo. 1996))).

       Therefore, viewing the evidence in the light most favorable to Defendant, the Court

concludes that Plaintiff has failed to show that there is no genuine issue of material fact with

respect to Mr. Morey’s driving speed or Plaintiff’s comparative negligence for the Court to

find that, as a matter of law, Mr. Morey’s negligence was the sole cause of the October 9,

2015 collision. See Fed. R. Civ. P. 56(a). In reaching this conclusion, the Court is mindful

that “[i]t is only in the clearest of cases that the issue of negligence may properly be

disposed of on summary judgment.” Westin Operator, LLC, 347 P.3d at 617 (citation

omitted).

       Defendant has presented sufficient evidence from which a reasonable jury could

conclude that Mr. Morey’s driving speed was not unreasonable under the circumstances

and that Plaintiff’s own negligence was 50% or more responsible for the accident. See

Patterson v. Dahlsten Truck Line, Inc., 130 F. Supp. 2d 1228, 1236 (D. Kan. 2000)

(denying plaintiff’s motion for summary judgment on the issue of contributory negligence

where defendant’s evidence, while “rather thin,” could lead a reasonable factfinder to

conclude that plaintiff “bore some percentage of fault for the collision”). Accordingly, the

Court agrees with Defendant that whether or not Mr. Morey was at fault for the accident

and to what extent any such negligence caused the accident is a question of fact for the



                                             -12-
jury.5

                                        IV. Conclusion

         For the foregoing reasons,

         IT IS HEREBY ORDERED that the Motion [#32] is DENIED as moot in part and

DENIED in part. The Motion is denied as moot to the extent that Plaintiff seeks summary

judgment on the six affirmative defenses which Defendant has voluntarily dismissed. The

Motion is denied to the extent that Plaintiff seeks summary judgment on the issue of

whether Mr. Morey was negligent and the sole cause of the October 9, 2015 collision.

         Dated: April 10, 2019




         5
        Because Defendant has raised genuine issues of material fact sufficient that the Court is
convinced that this case should proceed to trial, the Court need not address here the parties’ other
arguments regarding the underlying facts of the accident, the applicable traffic laws, and Colorado
law concerning negligence per se.

                                               -13-
